Citation Nr: 1620901	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-39 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability, to include tuberculosis, residuals of tuberculosis, and exercise-induced asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Appellant had inactive duty training (IADT) from May 13, 1997 to August 9, 1997 and from May 28, 1998 to July 31, 1998, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This was previously remanded by the Board in November 2013.  The Appellant and a fellow service member testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is required.  In her May 2013 hearing, the Appellant stated that she receives private treatment for her asthma from Dr. Wheeler.  These records have not been associated with the claims file.  When reference is made to potentially pertinent medical records, VA is on notice of their existence and has a duty to assist the Appellant in an attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).

The Appellant asserts that her disability was incurred during a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  A veteran may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e).  

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  As the Appellant has claimed service connection for a disability arising out of an incident of ACDUTRA or INACDUTRA, she should be apprised as to what evidence is required to substantiate such a claim.  The VCAA notice letters of record fail to address the specifics of ACDUTRA and INACDUTRA claims.  Upon remand, the AOJ should send the Appellant a VCAA notice letter that notifies the Appellant of any information or lay or medical evidence not previously provided that is necessary to substantiate her service connection claim based on ACDUTRA and INACDUTRA service.  See 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159.

The information report generated for the Appellant's service shows general National Guard and Reserve Service from May 1997 through August 2004, with Guard/Reserve Active Service from May 1997 to July 1998.  However, the
exact dates when the Appellant participated in ACDUTRA and INACDUTRA service after July 1998 remain unclear.  Upon remand, the AOJ should contact Defense Finance and Accounting Service (DFAS) to provide the specific dates of the Appellant's ACDUTRA and INACDUTRA service, with specific attention to service dates in 1998, 2001, and 2002, as these are the years when the Appellant has alleged noticing asthma symptoms or testing positive for tuberculosis.  

Accordingly, the case is REMANDED for the following action:

1.  Issue notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§5102, 5103, 5103A, 5107 (West 2002) that advises the Appellant of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA.  Advise the Appellant of the definitions of the types of service and the types of evidence she may submit to substantiate her claim based on both types of service.  This notice should also indicate what information or evidence should be provided by the Appellant and what information or evidence VA will attempt to obtain on the Appellant's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Contact the Defense Finance and Accounting Service (DFAS) and any other appropriate agency to request pay stubs or other documents that indicate the specific dates of the Appellant's duty status for ACDUTRA and INACDUTRA, to include the specific dates of ACDUTRA and INACDUTRA periods in 1998, 2001, and 2002.  

If this information is not available, obtain written confirmation of that fact.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the AOJ is unable to secure these records, it must notify the Appellant and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Appellant that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1).

3.  After obtaining the appropriate authorization, request records related to the Appellant's medical treatment from Dr. Wheeler, as identified in the Appellant's hearing testimony.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

4.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Appellant and her representative and return the appeal to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



